Title: The Colonist’s Advocate: VI, 29 January 1770
From: Colonist’s Advocate
To: 


I have shewn, that our Gains by our Colonies have been immensely great [and], but for the Grenvillian Taxation Scheme, would have soon come to be equal alone to the Whole of our necessary annual Expences of Government in Times of Peace. If so, how absurd are the Cavils of some among us, who argue, That we have been at great Expences for the Advantage of our Colonists; and that, consequently, it is very ungrateful in them to refuse to contribute to the general Exigencies of the State. It is an Insult on common Sense to affect an Appearance of Generosity in a Matter of obvious Interest. Is it Generosity that Prompts the Rustick to feed his Cow, which yields him Milk? Could we have been enriched by our Colonies, if we had not defended them from the common Enemy? Did we not know, that if we had left them a Prey to France, the very Accession of such a Dominion, with the additional Naval Force necessarily consequent, must have over-turned the British Empire, and unbalanced Europe? How absurd is it, then, to make a Merit of fighting our own Battles, and driving the Enemy from our Doors! Was it not the obvious Interest of both Mother-Country and Colonies to oppose the Attacks of France against whatever part of the Empire they were directed? Suppose the Inhabitants of Middlesex, and of Surrey, to raise a certain Sum of Money, and a certain Contingent of Men, respectively on Occasion of an Apprehension of a flat-bottomed Invasion, would the Middlesex Men have a Claim to the Thanks of the Inhabitants of Surrey, or the People of Surrey to those of the Middlesex Men? The Cause being common, neither one nor the other could, with Propriety, be said to have either conferred or received an Obligation. The Case with the Mother-Country, and Colonies, with Respect to the common Enemy, is the same; but with this material Difference, to the Disadvantage of the former in the present Dispute, that while we pretend to be ruined by the Defence of our Colonies, it is notorious, that the enormous Load of Debt, which sinks us almost to Perdition, is brought upon us by our romantick European Continental Connections; and, that we pretend to have borne alone the Burthen and Heat of the Day, while the Colonies have sat still, and, as if they had known their Throats to be Steel-proof, left us to defend them; whereas, the Truth is that the Colonists have never been wanting to their own Defence. New-England alone maintained, in the late War, at an Average of one Year with another, 15,000 Men, and lost, in the Course of the War, no less than 30,000. The Town of Boston paid, for several Years, Twelve Shillings in the Pound. The whole Contribution raised by New-England alone, amounted to almost Half a Million Sterling. Our Government has been so sensible of the Generosity of the Colonists on such Occasions, as to make them Remittances for reimbursing them some Part of their excessive Expences; yet they continue, to this Day, loaded with Debt. And, in the foregoing War, the taking of Louisbourg by the New-England Forces, was the only Feat that was done against the Enemy. In which Action the brave Waldo, and others, laid out, for the Good of their Country, more than they could afford; and, instead of being rewarded with Places or Pensions, as we every Day see one execrable Court-Tool or other, for doing a worthless Minister’s dirty Drudgery, after spending many Years, and large Sums of Money, in endeavouring to obtain Reimbursement, were obliged to return home, disappointed and disgusted. This very Conquest, gained by New-England’s Blood and Treasure, was all we had to offer the Enemy, in order to obtain a Peace on any Terms; so scandalously was that War conducted. And this Conquest was accordingly sacrificed to the Duke of Newcastle’s blundering Management, who would probably have conducted the late War to the same disgraceful Issue, had not Mr. Pitt taken the Reins into his abler Hand. Let us not, then, for Shame’s Sake, any longer pretend, that the Colonists have been sparing of their Men, or their Money, in the common Cause. Let us, on the contrary, ingenuously allow their Merit it’s due Praise, and be modestly contented with their All in the Way of Commerce, without grasping at somewhat besides, in the Form of Taxes.
Or, if it should still be said, “Our Colonies have cost us so dear in defending them, that we are justified in loading them with Taxes for our Indemnification,” let us carry on this Reasoning. Let it be considered, what Taxes we ought to lay on Portugal, whose Defence against Spain has cost us a large Expence, and has never yielded us an Advantage to be compared with that we have long been gaining (and, if G.G. had never been born, might have gone on gaining, no one knows how long, or to what Degree) by our Colonies; and whose Commerce we never had in exclusive Monopoly, as we have had that of our Colonies. Let us, in short, go roundly to work: Let us tax all Europe, excepting France. For it is at our Expence of Men and Money chiefly, that the Balance of Europe has been kept even, and that France has not established her favourite Scheme of universal Tyranny.
Were there nothing to be said against a ministerial Scheme for taxing the unheard and unrepresented Colonies, besides the Disgrace which the Injustice of such a Proceeding would bring on the Government, and Nation, in the Sight of all Mankind, one would imagine the generous Heart of every true Englishman would revolt against the Proposal. But when it is remembered, that it is an old Artifice of the Enslavers of Kingdoms to begin with the more distant Parts, surely every free-born Subject on this Island ought to be alarmed at the late bold Attempt on the Liberties of our brave Fellow-Subjects in America, and to think, with Horror, of the bare Possibility of it’s Success. For, should an encroaching Administration prevail in enslaving the Colonies, would they not thence be emboldened to subject the Mother-Country to their Iron Rod? To tax the Colonies, without giving them, in any Shape, the Power of assenting or dissenting in the Disposal of their own Property, is not using them better than it would be to tax the Mother-Country by Royal Edict, which is declared, I. William and Mary, to be the Subversion and Extirpation of the Laws and Liberties of this Kingdom, and is expressly provided against in the Bill of Rights, &c.
I will conclude this Paper with the Words of the great Sidney’s Discourse on Government, “Asiatic Slaves usually pay such Tributes as are imposed on them. We own none but what we freely give, [none is] or can be imposed on us, unless by ourselves. We measure our Grants according to our Will, or the present Occasion, for our own Safety. The Happiness of those who enjoy the like Liberty, and the shameful Misery they lie under who have suffered themselves to be forced, or cheated out of it, may persuade, and the Justice of the Cause encourage us to think nothing too dear to be hazarded in Defence of it.”
